Citation Nr: 0413775	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an abdominal hernia, 
claimed as a separated stomach, a low back disorder, and 
right and left knee disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty in the U.S. Army from March 1953 
to March 1956, which included approximately two years of 
foreign service in Indochina during the Korean War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in November 2001.  

The RO denied entitlement to service connection for abdominal 
hernia, degenerative disc disease of the lumbar spine, 
arthritis of the right knee, and a left knee disorder. 

The veteran's sworn testimony was obtained at a hearing 
conducted at the RO by the undersigned Veterans Law Judge in 
September 2003 (Travel Board), and a transcript of that 
hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The veteran was provided an adequate pre-determination notice 
of the VCAA in a letter issued to him in May 2001.  However, 
additional necessary development remains to be completed in 
this case so as to comply with VCAA as interpreted by CAVC.  

In October 1993, the National Personnel Records Center (NPRC) 
confirmed that the veteran's service medical records were 
likely destroyed in a fire at that facility in 1973.  The RO 
has fulfilled neither its duty to assist nor its heightened 
duty to explain its findings in this regard.  Specifically, 
in an attempt to obtain any available service medical 
records, including those from secondary sources, the May 2001 
VCAA notice included a request that the veteran submit an NA 
Form 13055.  While the October 2002 statement of the case 
accurately notes that no reply was of record, the 
supplemental statement of the case inaccurately states so:  
The veteran submitted the requested NA Form 13055 along with 
his November 2002 substantive appeal.  The RO did not use the 
form in requesting additional service medical records from 
secondary sources, as promised in its May 2001 VCAA notice.  

The VA's duty to assist is particularly important in the 
instant case on appeal, where the veteran's service medical 
records appear to have been destroyed due to no fault on his 
part.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The CAVC has long held in similar circumstances that VA's 
duty to assist requires more than one attempt to obtain 
service medical records.  See Goodwin v. Derwinski, 1 Vet. 
App. 419 (1991).  

Additionally, in attempting to obtain records from secondary 
sources, including the United States Office of Surgeon 
General, the veteran's service personnel records should also 
be obtained in order to assist in this effort.  

The Board additionally notes that the veteran's discharge 
document indicates that upon discharge from active duty in 
March 1956 he was transferred to the Texas Army Reserves for 
an 8-year term.  Pertinent medical records might exist from 
this source.  

Finally, it is noted that the veteran has identified post-
service treatment, records of which have not been requested 
for use in the appeal.  At his September 2003 Travel Board 
hearing the veteran testified that he was seen by a physician 
located in "Greenville" in conjunction with an apparent 
claim with the Social Security Administration (SSA) and in 
regard to an arthritic condition.  Additionally, the veteran 
indicates that he received treatment for pertinent complaints 
while an employee with Chaswell Aircraft, in 1959 or so, and 
that he received pertinent treatment at his local VA medical 
facility in 1969 or 1970.  Medical records presently on file 
are limited to VA treatment records dated from October 1999 
to the present, but no earlier, and a VA examination report 
of November 1988.  Attempts should be made to obtain copies 
of any available private and VA medical records identified.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims of service connection and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA, non-VA, 
examiners in conjunction with SSA, 
employment or workers compensation 
claims, inpatient and outpatient 
treatment records, who have treated him 
for any abdominal hernia, or disorder of 
the low back, right knee or left knee, 
from 1956 to the present, including the 
SSA physician in "Greenville," any 
physician with Chaswell Aircraft or any 
later employer, and his local VA medical 
facility where he received treatment in 
1969 or 1970 (or earlier).  The veteran 
should be advised that failure to provide 
such information might lead to the denial 
of each of his claims on appeal.  




The veteran should be requested to 
complete and return the appropriate 
authorization and release forms so that 
VA can obtain any identified evidence.  
All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  Upon the completion of the above, the 
VBA AMC should contact NPRC requesting 
copies of any available service medical 
and personnel records, with documentation 
as to any fire damage, to include copies 
of any service medical information from 
secondary sources, including the National 
Archives and Records Administration 
(NARA) and the United States Surgeon 
General's Office.  All leads should be 
pursued with documentation for future 
reference.  

The VBA AMC's request should include a 
copy of the veteran's completed NA Form 
13055, with a request that the veteran's 
service medical records be reconstructed 
from secondary sources, including records 
from the United States Surgeon General's 
Office.  Copies of the RO's written 
request, the NA Form 13055, as well as 
the NPRC's response, must be maintained 
in the claims file.  

5.  The VBA AMC should attempt to obtain 
copies of any available U. S. Army 
Reserve medical records for the veteran, 
from approximately March 1956 to March 
1964, by contacting: The Commander, U.S. 
Army Reserve Personnel Center, ATTN: 
ARPC-VS, 9700 Page Avenue, St. Louis, MO  
63132-5200.  All leads should be pursued 
in this regard, with documentation in the 
claims file.  

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
codified at 38 U.S.C. § 5103A(b)(2).  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the file and ensure that 
the requested development was completed, 
to the extent possible, in complete 
compliance with the directives of this 
Remand and if not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  
In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, to include VA 
abdominal and orthopedic examinations and 
nexus opinions if deemed warranted upon 
the completion of the above requested 
development, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for an abdominal 
hernia, claimed as a separated stomach, 
and disorders of the low back, right and 
left knee.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

